Citation Nr: 0932149	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973 with 
subsequent service in the National Guard, to include active 
duty for training from July 10, 1982, to July 24, 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in January 2006.  The 
hearing transcript has been associated with the claims file.  
The Board remanded this matter to the Appeals Management 
Center (AMC), in Washington, DC in May 2006.

The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.

Review of the record suggests possible informal claims of 
service connection for a lumbar spine disorder and a 
bilateral ear disorder (manifested by ear ache, discharge, 
and itching).  These matters are REFERRED to the RO for the 
appropriate action.




FINDINGS OF FACT

1.  There is no medical evidence of bilateral hearing loss, 
as defined by VA.

2.  The competent medical evidence does not show that the 
Veteran has a service-connectable left ankle disability or 
pathology.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In July 2004 and June 2006, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman, 19 
Vet. App. 473.  The Board notes that the June 2006 notice 
letter postdated the initial adjudication.  The claims were 
subsequently readjudicated and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a personal hearing, and 
providing VA examinations.  The Board notes that the evidence 
indicates that the Veteran is receiving Social Security 
Administration (SSA) disability benefits and acknowledges 
that it is unclear whether all available SSA records have 
been associated with the claims file.  No prejudice results 
from the potential absence of any records, however, as the 
SSA records already associated with the file indicate that 
the Veteran has been receiving SSA benefits for a condition 
unrelated to the issues at hand, and any additional 
information the records could provide appears unnecessary as 
the record already contains copious treatment records from VA 
medical facilities.  Based on the foregoing, any error in not 
obtaining SSA records is harmless.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

Hearing Loss

The Veteran contends that he has hearing loss as a result of 
in-service noise exposure.  

A March 2008 VA examination record reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
25
30
25
LEFT
15
20
15
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  

Neither these findings, nor any alternate post-service 
medical records, indicate that the Veteran has impaired 
hearing, as defined by VA regulation, in either ear.  The 
Board notes that the evidence indicates that the Veteran had 
right ear "hearing loss", as defined by 38 C.F.R. § 3.385, 
at separation and that a VA examiner has opined that it is at 
least as likely as not that the Veteran's current right ear 
"hearing loss" is related to service based on evidence of a 
decline in hearing acuity in the right ear during service.  
See January 1973 separation examination; July 2009 VA 
opinion.  The evidence of record does not indicate that the 
Veteran currently has "hearing loss", as defined by VA, in 
right ear, however.  As noted above, service connection can 
only be granted if the Veteran has a current service-
connectable disability.  In this case, the evidence does not 
show that the Veteran has such a disability in either ear; 
thus, the claim for service connection must be denied.

Left Ankle 

The Veteran contends that he has a left ankle disorder which 
results from an injury in service.  He has reported that, 
during training, he twisted his leg and ankle after stepping 
in a hole.  After which, the ankle became swollen, and he was 
provided crutches, ordered to remain in his barracks for the 
rest of the week, and put on light duty for at least a week.  
See, e.g., January 2006 personal hearing transcript.  

The medical evidence from the Veteran's first period of 
service documents normal clinical findings for the lower 
extremities at separation, no histories of a left ankle 
problem, and no findings of a left ankle disorder.  After the 
Veteran's separation from the Army, he entered the National 
Guard.  Review of the National Guard records indicate that 
the Veteran sprained an ankle after stepping in a hole during 
active duty for training.  The Veteran was seen on an 
outpatient basis, and after X-ray images revealed no evidence 
of fracture, the Veteran was released to quarters for 24 
hours.  After the 24-hour period of rest, the Veteran was to 
return to light duty (no extended walking) for the remainder 
of the training period. 

Post-service records, which include medical records dating 
from 1998 to the present, do not reveal any complaints of 
left ankle pain, instability, or other disorder until May 
2004, when the Veteran filed his claim.  

In March 2008, a VA examination was conducted.  The 
examination record reflects the Veteran's history of 
spraining his ankle in 1982, which rendered the ankle so 
swollen that the Veteran was on bedrest for the reminder of 
his training period.  The Veteran reported that since the 
time of the injury, his ankle had chronic stiffness and sharp 
pain and intermittent instability.  The record reveals that 
the Veteran ambulated with a cane, though he could walk 
without it, and he could get in and out of a chair without 
difficulty.  The Veteran did walk with a limp involving the 
left lower extremity, however, and he was unable to heel and 
toe walk on the left side.  The Veteran had no visually 
apparent clinical abnormality, but physical examination 
revealed tenderness over the left anterior talofibular 
ligament, pain on inversion stress, and mild laxity in the 
left ankle.  X-ray images were normal.  The examiner 
diagnosed the Veteran with left ankle instability laterally 
with pain.  After review of the file, the examiner stated 
that the Veteran's left ankle symptoms were proximately 
caused by the in-service injury in 1982.  

After review of the evidence, the Board finds that service 
connection is not warranted for a left ankle disorder based 
on the absence of a current disability.  The Board notes that 
the evidence indicates that the Veteran sprained an ankle 
during active service and that he has been diagnosed with 
instability and pain as a result of that injury.  Service 
connection generally will not be granted for symptoms alone, 
however; there must be a diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
283, 285 (1999).  Although there is an exception to that 
general rule, the exception is not applicable in this case.  
See 38 C.F.R. § 3.317.  In this case, the evidence does not 
document the existence of an underlying service-connectable 
disorder.  Thus, the claim of service connection must be 
denied.  




ORDER

Service connection for bilateral hearing loss must be denied. 

Service connection for a left ankle disorder must be denied.  


REMAND

Further development is needed on the claim of service 
connection for a left knee disorder.  Review of the evidence 
indicates that the Veteran has been diagnosed with a tear of 
the medical meniscus with instability and patellofemoral pain 
syndrome and chondromalacia and that a VA examiner has opined 
that this left knee condition was proximately caused by an 
in-service "twisting injury to the left lower extremity".  
See March 2008 VA examination.  The VA examiner provides no 
rationale for this opinion, however.  In light of the Court 
of Appeals for Veterans Claims' recent decision in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an opinion 
not supported by a detailed rationale/explanation carries no 
probative value), the Board finds that the matter must be 
remanded so a rationale can be obtained.  

Additionally, although the records appear to be irrelevant, 
as the claim is already being remanded the Board finds that 
any outstanding SSA records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain the Veteran's 
SSA records, including all medical 
records which formed the basis of any 
decision rendered.  Efforts to obtain 
these records should be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The AMC should return the claims file 
to the VA examiner who conducted the 
March 2008 VA examination (or, if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the reviewer 
should provide more detailed rationale 
for his opinion that the Veteran's left 
knee disorder was proximately caused by 
the 1982 injury.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  

2.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


